Citation Nr: 1455579	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-31 760	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for right hip disability and, if so, whether service connection is warranted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In that rating decision, the RO denied service connection for a right hip disability (characterized as osteoarthritis of the right hip) because new and material evidence sufficient to reopen the claim had not been received.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

On his May 2009 substantive appeal form, the Veteran requested a Board hearing.  However, the Veteran withdrew his request for such hearing in a written statement received in July 2009.  See 38 C.F.R. § 20.704(e) (2014).

These claims were remanded by the Board for additional development in May 2010.

Additional evidence was received subsequent to the most recent supplemental statement of the case (SSOC) in April 2012.  The evidence is not pertinent to the right hip claim, so a remand for another SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  A January 2005 rating decision denied service connection for a right hip disability.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the January 2005 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right hip disability.

3.  The Veteran does not have a right hip disability that is related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision that denied service connection for a right hip disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for a right hip disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  In this case, notice was provided in a standard August 2006 letter.  

Furthermore, in accordance with the Board's May 2010 remand instructions and before readjudicating the right hip claim in an April 2012 supplemental statement of the case, the RO sent the Veteran notice in June 2010 specifically indicating the need to submit new and material evidence and the meaning of new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Cf. VAOPGCPREC 6-2014 (Nov. 21, 2014) (case-specific notice is not required in claims to reopen).  The Board notes that actions requested regarding the right hip condition in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions with regard to the right hip issue, and no further actions are necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The record also reflects that VA made reasonable efforts to obtain relevant records. In this regard, the RO obtained the Veteran's service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records.  The Veteran was also afforded a VA examination in August 2009 addressing the right hip.  The examination is adequate for adjudicative purposes.  The examiner reviewed the Veteran's claims file and complaints, recorded pertinent clinical findings, and the examiner rendered a definitive, objective opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination and opinion that are adequate for rating purposes).

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to rendering a decision in the right hip claim.

II.  New and Material Evidence

Service connection for a right hip disability (characterized as osteoarthritis of the right hip) was initially denied by a rating decision in January 2005.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Although additional VA treatment records were received within the year, the records were not new and material evidence because, at most, they show continued treatment for right hip problems, which was previously of record.  Moreover, the Veteran did not appeal the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In the January 2005 rating decision, the RO denied the Veteran's claim of service connection for a right hip disability because, while the medical evidence of record at the time indicated a diagnosis and treatment for arthritis of the right hip, the evidence of record did not provide a nexus between that disability and the Veteran's military service.  The evidence considered included the Veteran's STRs and VA treatment records.

Evidence received since that decision includes an April 2007 statement from the Veteran alleging that his right hip disability stems from his four years in the United States Army Rangers, which involved running up and down hills and level ground while wearing equipment.   He also stated that he has had trouble with his right hip joint, among other joints, since he was in the Army.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for a right hip disability.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  This includes aggravation by a service-connected disability.  "Disability" should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends, in the April 2007 statement, that he has a right hip disability that is a direct result of running while wearing equipment during his military service in the Army.  He also alleges that he has had trouble with the right hip ever since he was in the Army.

The Veteran's STRs show a history of painful joints, but not specifically the right hip.  May 1982 and April 1985 reports of medical history show that the Veteran checked the box indicating that he had or has had swollen or painful joints.  However, the notes section of those reports reveal a history of only a right knee injury and no other joint injury or complaints.  Similarly, an STR from May 1970 shows that the Veteran complained of "pain in joints," but the right hip was not specifically mentioned.  Thus, the STRs do not support the occurrence of an in-service right hip disease or injury.

The Board notes that, despite the Veteran's extensive post-service VA treatment records, there appears to be no complaints of any right hip problems until October 2004, at which time the VA treating physician reported the impression of right hip osteoarthritis.  VA treatment records also show that the Veteran underwent total right hip arthroplasty in July 2006.  Thus, the Veteran has a current right hip disability, i.e., osteoarthritis and status post total right hip arthroplasty.

As indicated above, the Veteran's STRs do not support a finding of an in-service right hip disease or injury that resulted in the Veteran's current right hip disability.  Furthermore, there is no medical opinion of record that links the Veteran's right hip disability to service.  Instead, the August 2009 VA examiner opined that because the Veteran did not have any documented hip injury or complaints of hip symptoms during active duty and the Veteran has a history of morbid obesity, his current hip condition was not caused by or a result of military service.

The Board notes the Veteran's contentions that his in-service physical activity caused his right hip disability.  However, the Veteran has not shown that he has specialized training sufficient to render a competent opinion on the matter, as such matter requires medical expertise due to its complex nature.  Accordingly, his opinion as to the etiology of his right hip disability is not competent evidence in this particular case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the evidence does not show continuity of symptomatology from the time of service to the present.  The Board notes that the Veteran contends in his April 2007 statement that he has had trouble with his right hip since service.  However, as mentioned above, the Veteran's STRs show no right hip complaints or diagnoses, and VA treatment records first show a diagnosis of right hip osteoarthritis in October 2004, almost 20 years after his separation from service.  Additionally, January 2006 VA treatment records reveal that the Veteran complained of right hip pain for over a year, not since service.  At the August 2009 VA examination, it appears that the Veteran reported having right hip arthritis since 1998.  Because of the inconsistency in reporting and the many years between service and the diagnosis of right hip osteoarthritis, the Board finds the Veteran not to be credible regarding the continuity of his right hip symptomatology.  Thus, service connection is not warranted under that theory.

The Board notes that an August 2006 report of contact reveals that the Veteran has also alleged that his right hip disability is secondary to a bilateral knee condition.  However, the Veteran has not been granted service connection for a bilateral knee condition, and thus, he cannot be granted service connection for a right hip disability secondary to a bilateral knee condition.  See 38 C.F.R. § 3.310.

The competent medical evidence does not relate the Veteran's right hip disability to service or within a year of service.  Also, the evidence does not support service connection on the basis of continuity of symptomatology or secondary service connection.  Thus, service connection for a right hip disability must be denied.

In reaching the above conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

New and material evidence having been presented, the claim of service connection for a right hip disability is reopened, and to this extent only, the appeal is granted.

Service connection for a right hip disability is denied.


REMAND

The Board finds that a remand is necessary for additional development for the issue of entitlement to a TDIU.  See 38 U.S.C.A. § 5013A; 38 C.F.R. § 3.159.

The Veteran is currently service-connected for the following disabilities: folliculitis, hidradenitis suppurativa, acne conglobata, pseudofolliculitis barbae, and acne keloid nucha; status post anal fistulectomy with tender scar and tender anal opening; organic headache; and facial lacerations.  The ratings combine to be 80 percent disabling; thus, he meets the rating requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2014).

Although the record contains a February 2012 VA examination in which the examiner opined on each of the disabilities' effect on the Veteran's employment, the explanations appear to center on each disability individually.  Moreover, by a March 2014 rating decision, the RO increased the disability rating for the Veteran's service-connected headaches from 10 percent to 30 percent.  As such, the Board finds it necessary to remand the claim for a "combined effects" medical opinion that takes into account the current severity of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities preclude the Veteran from securing or following gainful employment.

The Veteran is currently service connected for: folliculitis, hidradentitis suppurativa, acne conglobata, pseudofolliculitis barbae, and acne keloid nucha (60 percent); status post anal fistulectomy with tender scar and tender anal opening (30 percent); organic headache (30 percent); and facial lacerations (zero percent).

The examiner should provide an opinion regarding whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

2.  Thereafter, the claim for TDIU should be readjudicated.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


